Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to an APPEAL BRIEF filed on October 21, 2020 for the patent application 15/616736. This office action is made Non-Final due to the introduction of at least one new grounds of rejection.

Terminal Disclaimer
2.	The terminal disclaimer filed on November 27, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 13/844304 (Patent Number: 9703275) and 13/532557 (Patent Number: 9829869) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Status of Claims
3.	Claims 1, 2, 7-10, 12-16, and 18-29 are presented for examination in this office action. Claim 20 is in condition for allowance.
 
Claim Rejections - 35 USC § 112
4. 	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 7-10, 12-16, 18, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S. Publication Number: 2006/0282467) in view of Bradbury et al. (U.S. Publication Number: 2009/0277506).
As to independent claim 1, Peterson discloses a remote monitoring and control system for landscape or agricultural environments, each of the landscape or agricultural environments having at least one device configured to monitor environmental, soil, or climate conditions and/or configured to control irrigation or climate, the remote monitoring and control system comprising: 
a server computer system (e.g., laptop 10) located remotely from the landscape or agricultural environments (e.g., there are commercially available wireless communication devices that could be used to transfer data from the producer's precision farming system 34) (see Peterson: Figure 1; and Paragraph [0132]), said server computer system (e.g., laptop 10) communicatively coupled to at least one device (e.g., PC 64; PC 42) in each landscape or agricultural environment (e.g., crop producer data) over a communications network (e.g. internet) (see Peterson: Figure 1; Paragraph [0075]) and configured to receive data from (e.g., inventory control, work order agents, or other branches of the 
wherein said server computer system provides a configurable user interface to the end-users, said user interface comprising a dashboard having a plurality of separate windows that are customized by each end-user to display user selected data and at least a first map from the server computer system (e.g., information added could be, for example, soil type information overlaid on the field map, another example is environmental classification information overlaid on the field map; sales rep and crop producer can view the numerical yield facts in the context of an actual aerial map showing the topography of each field outlined on that map, and in the context of field-by-field color-coded yield maps with soil type overlays) (see Abstract; Paragraph [0081]; Figures 4A, 4B, 4F-4I), wherein settings for dashboards configured by end-users are stored by the server computer system and used in subsequent log-ins by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the user is authorized to access data such that the first map from the at least one site is displayed (e.g., producer might at least be able to access his/her "As Planted" maps and report via authorized access to a Mapping Center website) (see Peterson: 
However, Peterson does not specify showing on the first map irrigation zones and soil status data together. Bradbury teaches showing on the first map irrigation zones and soil status data together (e.g., FIG. 6C shows an adjustment layer based on soil type; the darker areas are to receive more water than lighter areas; FIG. 6D shows the resulting irrigation plan, drawn from the aerial photograph of FIG. 6A, the soil type map of FIG. 6C and the mask of FIG. 6B; again, the darker the shading the more water is to be applied) (see Bradbury: Paragraph [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the map of Peterson by incorporating the showing on the first map irrigation zones and soil status data together as taught by Bradbury because the control arrangement optimizes an irrigation plan based on the field information and source information and then controls one or more irrigators in accordance with the plan (see Bradbury: Abstract).
As to independent claim 29, Peterson discloses a method of remote monitoring and controlling landscape or agricultural environments, comprising: 
establishing, through a server computer system (e.g., laptop 10), communication connections over a communications network with client devices operated by end-users, wherein the server computer system is located remotely from the landscape or agricultural environments (e.g., there are 
receiving data from (e.g., inventory control, work order agents, or other branches of the seed company that could be automatically notified) (see Peterson: Paragraph [0150]) and controlling operation (e.g. total farm operation practices, weed control options, equipment choices and options, chemical options and choices, irrigation/drainage/tiling investments) (see Peterson: Paragraph [0104]) of at least one device (e.g., PC 64; PC 42) in each of the landscape or agricultural environments (e.g., crop producer data) (see Peterson: Figure 1; Paragraph [0045]-[0047], [0075]); 
transmitting over the communication network data to the end-users associated with one or more of the landscape or agricultural environments (e.g. internet) (see Peterson: Figure 1); 
receiving, over the communication network, remote control commands or queries from the client devices (e.g., PC 64; PC 42) (see Peterson: Figure 1) as directed by the end-users for respective one or more of the devices at one or more of the landscape or agricultural environments (e.g., crop producer can make an order of seed, which can be communicated back to the seed company by the sales rep, via internet 62 and a seed company intranet; commercially available wireless communication devices that could be used to transfer data from the producer's precision farming system 34 directly to the sales rep laptop 10) (see Peterson: Paragraph [0074] and [0132]); 
providing a configurable user interface to the end-users, and displaying through the user interface a dashboard displaying a plurality of separate windows, and customizing the plurality of separate windows as customized by each end-user displaying user selected data and at least a first map from the server computer system (e.g., information added could be, for example, soil type information overlaid on the field map, another example is environmental classification information overlaid on the field map; sales rep and crop producer can view the numerical yield facts in the context of an actual aerial map showing the topography of each field outlined on that map, and in the context of field-by-
storing, by the server computer system, settings for dashboards configured by end-users, and using the settings in subsequent log-ins by the end-users, wherein the user selected data and the first map displayed to the end-user correspond to at least one site for which the user is authorized to access data such that the first map from the at least one site is displayed (e.g., producer might at least be able to access his/her "As Planted" maps and report via authorized access to a Mapping Center website) (see Peterson: Paragraph [0164]) showing on the map irrigation zones and soil status data together to the end-user (e.g., potential environmental and physiological landmark data that may be collected includes but is not limited to wind, drought, temperature, solar radiation, precipitation, soil type, soil pH, planting and harvesting dates, irrigation, tiled area, previous crop, fertilizer including nitrogen, phosphorous, and potassium levels, insecticide, herbicide, and biotic data, for example, insects and disease) (see Peterson: Paragraph [0112]). 
However, Peterson does not specify showing on the first map irrigation zones and soil status data together. Bradbury teaches showing on the first map irrigation zones and soil status data together (e.g., FIG. 6C shows an adjustment layer based on soil type; the darker areas are to receive more water than lighter areas; FIG. 6D shows the resulting irrigation plan, drawn from the aerial photograph of FIG. 6A, the soil type map of FIG. 6C and the mask of FIG. 6B; again, the darker the shading the more water is to be applied) (see Bradbury: Paragraph [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the map of Peterson by incorporating the showing on the first map irrigation zones and soil status data together as taught by Bradbury because the control arrangement optimizes an irrigation plan based on the field information and source information and then controls one or more irrigators in accordance with the plan (see Bradbury: Abstract).
As to dependent claim 2, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1 wherein Peterson teaches the user selected data displayed to the end-user corresponds to multiple sites for which the user is authorized to access the data such that the data from the multiple sites is displayed together to the end-user without requiring the end-user to switch between sites or log out of one site to access another site (e.g., producer might at least be able to access his/her "As Planted" maps and report via authorized access to a Mapping Center website) (see Peterson: Paragraph [0164]). 
As to dependent claim 7, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches a first window of the windows in a dashboard is configured to display information for the at least one site is displayed and is color-coded as specified by an end user (e.g., field-by-field color-coded yield maps with soil type overlays) (see Peterson: Paragraph [0081] and [0135]). 
As to dependent claim 8, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 7, wherein Peterson teaches the server computer system communicates with different types of client devices including personal computers and mobile devices, and wherein the server computer system is configured to adapt the dashboard configured by an end-user to the type of client device used by the and-user (e.g., wireless communication devices that could be used to transfer data from the producer's precision farming system 34 directly to the sales rep laptop 10) (see Peterson: Paragraph [0132]). 
As to dependent claim 9, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 8, wherein Peterson teaches the dashboard displayed on a mobile device is adapted such that the windows on the dashboard are rearranged in a column format to avoid the need for horizontal scrolling by the end-user and the menu formatted to fit the screen for easy browsing and clicking on links on the mobile device (e.g., collective database could be created, allowing 
As to dependent claim 10, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches the dashboard is configured by end-users to automatically generate and distribute reports based on data from at least one device of at least one site on a periodic basis and display multiple reports as customized by the end-users each with different titles and display content distributed to different end-users with different schedules (e.g., automatic or semi -automatic link to the seed company sales department when a producer makes a seed selection with a sales rep. this could also be a link to inventory control, work order department, research and development, and/or other aspects of the sales system. Reports could be generated) (see Peterson: Paragraph [0152]). 
As to dependent claim 12, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches the server computer system communicates with the at least one device and end-user through the Internet or a cellular network (e.g., internet) (see Peterson: Figure 1). 
As to dependent claim 13, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Bradbury teaches the irrigation or climate systems to be controlled are defined as control devices (e.g., controls one or more irrigators) (see Bradbury: Abstract) , and wherein Peterson teaches manual control commands (e.g., select from a "yes" or a "no" button 74 or 76) (see Peterson: Paragraph [0148]) and control conditions for the at least one site are entered through the dashboard (e.g., potential environmental and physiological landmark data that may 
As to dependent claim 14, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 13, wherein Bradbury teaches control conditions are tied into the control devices and either a time or sensor threshold constraint is defined within each condition using the dashboard or pages accessible through the dashboard (e.g., switching individual valves, and therefore water flow through individual outlets on and off in any desired manner) (see Bradbury: Paragraph [0086]). 
As to dependent claim 15, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 13, wherein Peterson teaches a manual control command history is stored by the server computer system indicating who turned a control element such as pump or valve on or off, when, for how long and if the operation was successful, said manual control command history is accessed by an end-user through the dashboard (e.g., history and performance relative to individual fields over a plurality of years, and thus, a plurality of conditions) (see Peterson: Paragraph [0138]). 
As to dependent claim 16, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches end-users are each only authorized to access a subset of certain sites of multiple different sites (e.g., producer might at least be able to access his/her "As Planted" maps and report via authorized access to a Mapping Center website) (see Peterson: Paragraph [0164]). 
As to dependent claim 18, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Bradbury teaches the at least one device includes 
As to dependent claim 21, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches the dashboard includes chart windows containing charts for the at least one site defined by end-users and saved by the system, wherein said charts are placed in the automated reports, and wherein when the charts are shown on a mobile device, the size of the chart matches the screen resolution of the mobile device (e.g., crop producer data and/or report 50 can be posted for access by the crop producer through his/her PC 64 via the internet) (see Peterson: Paragraph [0073]). 
As to dependent claim 22, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches the dashboard displays irrigation status information for the at least one site including current soil moisture status, water bank fullness in percentage, estimated next irrigation, flow meter, pressure switch and/or valve status, and recommendations to the user regarding when and how much water should be applied for each irrigation zone (e.g., crop producer is given a high quality, part visual, part textual report, not only summarizing yield information, but in the context of both field-by-field and total, with ancillary information like average moisture content, field size, soil type, and other statistical information) (see Peterson: Paragraph [0081]). 
As to dependent claim 23, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1 wherein Peterson teaches the displayed first map displays the 
As to dependent claim 24, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1 wherein Peterson teaches the displayed first map displays information of respective stations when the end-user moves a cursor over a corresponding displayed station pivot (see Peterson: Figure 4A). 
As to dependent claim 25, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, wherein Peterson teaches a second displayed map displays those multiple sites for which the user has authorized access and visually illustrates the relative location of the multiple different sites, and further displays site icons each designating one of the multiple sites (see Peterson: Figure 3). 
As to dependent claim 26, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 25 wherein Peterson teaches a separate window of the plurality of windows displays some of the data illustrating a current status of irrigation at each of the multiple sites designated by the displayed site icons, and the user interface is configured to enable the end-user to view the data together for multiple sites for which the end-user has access without switching 
As to dependent claim 27, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 26, wherein Peterson teaches the user interface is configured to detect when the end-user activates a displayed icon corresponding to a first site of the multiple sites and cause an enlargement of the map to show the location of the stations for the first site (see Peterson: Figure 4A). 
As to dependent claim 28, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 25, wherein Peterson teaches the first map and the second map comprise overhead satellite image maps (e.g., satellite topography) (see Peterson: Paragraph [0134]). 


7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S. Publication Number: 2006/0282467) in view of Bradbury et al. (U.S. Publication Number: 2009/0277506) and further in view of Dyer et al. (U.S. Publication Number: 2006/0074560).
As to dependent claim 19, the combination of Peterson and Bradbury teaches the remote monitoring and control system of claim 1, but does not specify growing degree day.
Dyer teaches wherein the user interface is configured to enable an end-user to configure custom growing degree day calculators with different thresholds that they track multiple degree day activity at the same time (e.g., geographic zone or contour and a respective yield may be associated with a number of growing degree days that are less than, or equal to, some threshold) (see Dyer: Paragraph [0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to have modified the remote monitoring and control system of the combination of .

Response to Arguments
8.	Applicant’s arguments filed on October 21, 2020 in the Appeal Brief have been fully considered are now moot in light of new grounds of rejections.  Claim 20 is in condition for allowance.  This office action is made Non-Final due to the introduction of at least one new grounds of rejection.  



Allowable Subject Matter
9.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117